By the Court.

At the February term, 1883, three indictments were found against the defendant, charging several offences of embezzlement. He was then arraigned upon one only of these indictments. At the following term, May, 1883, he was tried and acquitted. He was then arraigned upon another of the indictments. The trial was continued from term to term, and is now pending. At the May term, 1884, the defendant was arraigned upon the third indictment. Three-terms of court intervened between that at which the indictments were found and that at which the last arraignment was made. The defendant moved that this last indictment be dismissed. No sufficient cause is shown for the delay of the state in proceeding to an arraignment. Seasons which may have been sufficient for the continuance of the trial upon the other indictments were not a sufficient cause for not arraigning the defendant upon all indictments against him. The indictment should have been dismissed.
Cause remanded, with directions to dismiss the same.